DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number in a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.
It is noted that throughout the application (specification and claims) that the word, “subpixel” is incorrectly written as “sub pixel,” the prefix standing alone as if it were a word.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are objected to under 37 CFR 1.84(o) because certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the listed drawing elements: in Figure 1B, elements 20, 22, 26 (all), 40a, 40b, 40n, 32, 34, 36, 44, 46, 42a, 42b, 42n, 28, 30, and 48; in Figure 2, elements 202, 204, 208, 206, and 220; in Figure 3, elements 302, 304, and 306; in Figure 4, elements 402 and 406; in Figure 6, elements 602, 604, 606, 608, 610, and 612; and, in Figure 8, elements 802, 804, 806, 808, and 810.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:
“1. A distance measuring system for measuring the distance to a target, the distance measuring system comprising: a transmitter configured to transmit a time varying polarized light beam toward the target; a receiver configured to capture, at a plurality of sub pixel regions of the receiver, a reflected time varying polarized light beam that has been reflected off of the target, wherein the receiver is further configured to generate a plurality of polarization signals for each sub pixel region that are indicative of the polarization state of the captured reflected light beam in the sub pixel region; and a controller configured to calculate a time difference between the transmitted time varying polarized light beam and the captured reflected light beam by comparing the polarization state of the captured reflected light beam with a polarization state of the transmitted time varying polarized light beam, wherein the controller is further configured to determine a distance between the target and the receiver by multiplying the calculated time difference with one half of the speed of light.”
Looking, first, to independent claim 1, each use of the term, “time varying polarized light beam” (lines 3, 6, 11, and 13) is indefinite and unclear in context as to what property of the “light beam” is “time varying.”  For purposes of examination, it is presumed that it is the polarization of the “light beam” that is “time varying.”
As for dependent claim 12, each use of the term, “time varying polarized light beam” (lines 2-3 and 4) is indefinite and unclear in context as to what property of the “light beam” is “time varying.”  For purposes of examination, it is presumed that it is the polarization of the “light beam” that is “time varying.”
Next, taking independent claim 13, each use of the term, “time varying polarized light beam” (lines 3, 4-5, 9-10, and 11-12) is indefinite and unclear in context as to what property of the “light beam” is “time varying.”  For purposes of examination, it is presumed that it is the polarization of the “light beam” that is “time varying.”
Regarding dependent claim 19, each use of the term, “time varying polarized light beam” (lines 3 and 4) is indefinite and unclear in context as to what property of the “light beam” is “time varying.”  For purposes of examination, it is presumed that it is the polarization of the “light beam” that is “time varying.”
With reference to independent claim 20, each use of the term, “time varying polarized light beam” (lines 4, 5-6, 10-11, and 12-13) is indefinite and unclear in context as to what property of the “light beam” is “time varying.”  For purposes of examination, it is presumed that it is the polarization of the “light beam” that is “time varying.”
Each of dependent claims 2-12 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 14-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 13.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 101424665 B1), hereinafter Kim et al (‘665).
The text of independent claim 1 is as follows:
“1. A distance measuring system for measuring the distance to a target, the distance measuring system comprising: a transmitter configured to transmit a time varying polarized light beam toward the target; a receiver configured to capture, at a plurality of sub pixel regions of the receiver, a reflected time varying polarized light beam that has been reflected off of the target, wherein the receiver is further configured to generate a plurality of polarization signals for each sub pixel region that are indicative of the polarization state of the captured reflected light beam in the sub pixel region; and a controller configured to calculate a time difference between the transmitted time varying polarized light beam and the captured reflected light beam by comparing the polarization state of the captured reflected light beam with a polarization state of the transmitted time varying polarized light beam, wherein the controller is further configured to determine a distance between the target and the receiver by multiplying the calculated time difference with one half of the speed of light.”
With respect to independent claim 1, Kim et al (‘665) plainly discloses, “A distance measuring system for measuring the distance to a target” (line 1) in that Kim et al (‘665) discloses, “distance measuring apparatus 100” that is described as measuring a distance to what is described as a “target.”
The claim 1, “transmitter configured to transmit a time varying polarized light beam toward the target” (lines 3-4) is met in Kim et al (‘665) by the “pulse light source 110” together with, at least, the “polarization rotation unit 140.”  The second full paragraph after the brief description of the drawings (starting, “The pulse light source 110 …) states that the, “rotation angle may be preferably changed linearly with time.”
The claim 1, “receiver configured to capture, at a plurality of sub pixel regions of the receiver, a reflected time varying polarized light beam that has been reflected off of the target, wherein the receiver is further configured to generate a plurality of polarization signals for each sub pixel region that are indicative of the polarization state of the captured reflected light beam in the sub pixel region” (lines 5-9) is met in Kim et al (‘665) by the “measured linear polarizer 160,” which is described in the third full paragraph after the brief description of the drawings, is described as including, “polarized subpixels having different linear polarization directions,” together with the disclosed “optical sensor array 170.”
The claim 1, “controller configured to calculate a time difference between the transmitted time varying polarized light beam and the captured reflected light beam by comparing the polarization state of the captured reflected light beam with a polarization state of the transmitted time varying polarized light beam, wherein the controller is further configured to determine a distance between the target and the receiver by multiplying the calculated time difference with one half of the speed of light” is met in Kim et al (‘665) by the “processing unit 180,” which is disclosed in paragraph [0068] as determining the distance to the target using the rotation angle.  In paragraph [0065] of Kim et al (‘665), it is made clear that the round trip time is used as (2r/c).  Also, please note in the equations designated as “7” that the third line of the equations uses c/2 (i.e., half the speed of light) immediately to the right of the equal sign.
In that each and every claimed feature in independent claim 1 is plainly disclosed in Kim et al (‘665), independent claim 1 is anticipated by Kim et al (‘665).
Now, looking to the further limitations of dependent claim 2, in Kim et al (‘665), the first full paragraph immediately after the brief description of the drawings states that the “pulse light source 110” emits light that is “linearly polarized 11 in a specific direction.”  Later in the same paragraph in Kim et al (‘665), it is stated that the “rotation angle may preferably be changed linearly with time.”  Thus, the further limitations of dependent claim 2 are plainly met by Kim et al (‘665).
As for the further limitations of dependent claim 3, the claimed “polarization modulator” which “comprises an electro-optic modulating element” is met in Kim et al (‘665) by the disclosed “electrooptic modulator 144.”  So, the further limitations of dependent claim 3 are, also, met by Kim et al (‘665).
The further limitations of dependent claim 4 are met by Kim et al (‘665) in that paragraph [0042] of that reference states that the “polarization state” may be “changed with elliptically polarized light.”
The remarks with respect to applying Kim et al (‘665) to independent claim 13 are substantially those above with respect to independent claim 1, in that claim 13 is the method claim corresponding to the apparatus of independent claim 1.
The remarks with respect to applying Kim et al (‘665) to the further limitations of dependent claim 14 are substantially those above with respect to dependent claim 2, in that claim 14 is the method claim corresponding to the apparatus of dependent claim 2.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (‘665) in view of Attia Mondher (FR 2694415 A1), hereinafter Attia Mondher (‘415).
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of distance measuring systems.
The body of independent claim 20 (i.e., lines 4-15) is word-for-word the same as the body of independent claim 13 (i.e., lines 3-14), except that the present participle at the beginning of each step in claim 13 has been changed to the infinitive in claim 20.  Thus, the claim 20 “distance measuring system” (lines 1 and 3) is met by the overall device disclosed in Kim et al (‘665) for substantially the reasons set forth in the rejection of claim 13 above.  However, Kim et al (‘665) does not disclose the claim 20, “passenger carrying vehicle” (line 2) with the “distance measuring system.”
Overall, Attia Mondher (‘415) teaches the use of a lidar with polarization modulation (see, page 3, lines 30-32) with an automobile for the advantage of providing the usual desirable functions in an automobile: detecting moving targets, and measuring relative speed and distance of the equipped automobile with respect to the targets (page 1, lines 11-15).  It would have been obvious to one of ordinary skill-in-the-art from the teachings of Attia Mondher (‘415) to provide the Attia Mondher (‘415) automobile with the Kim et al (‘665) system for the advantages taught by Attia Mondher (‘415).  It would have further been obvious to one of ordinary skill-in-the-art to replace the simpler Attia Mondher (‘415) lidar with the more advanced Kim et al (‘665) system to optimize the protection for the Attia Mondher (‘415) automobile.
In that each and every claimed feature in independent claim 20 is plainly present in the applied combination of Kim et al (‘665) in view of Attia Mondher (‘415) as set forth above, independent claim 20 is obvious over the applied combination of Kim et al (‘665) in view of Attia Mondher (‘415).

Potentially-Allowable Subject Matter
Claims 5-12 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Froome et al (GB 919368 A) is of general interest for disclosing a device for measuring distance, in which the polarization is “cyclically modulated,” noting, for example, page 1, left column, lines 19-25.
Breugnot (EP 0911645 B1) is of general interest for disclosing a device that measures distance using polarization modulation.
Taboada et al (‘451) is of general interest for using the change in polarization to determine distance of a target.
McMillan et al (‘713) is of general interest for determining polarization states in a radar.
Keyser et al (‘649) is of general interest for showing a device using a polarization modulator.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648